Per Curiam.

At issue is the commission’s interpretation of the terms “occupations” and “industries” as used in R.C. 4123.29 (now 4123.29[A]). Because an action for declaratory judgment can fully resolve this question, we find that a plain and adequate remedy at law exists and thus affirm the appellate court’s judgment.
To prevail in mandamus, relator must demonstrate that: (1) it has a clear right to the relief requested, (2) respondents are under a clear legal duty to perform the requested act, and (3) relator has no plain and adequate remedy in the ordinary course of the law. State, ex rel. Westchester Estates, Inc., v. Bacon (1980), 61 Ohio St. 2d 42, 15 O.O. 3d 53, 399 N.E. 2d 81. Under the declaratory judgment provisions of R.C. 2721.02:
“Courts of record may declare rights, status, and other legal relations whether or not further relief is or could be claimed. * * * The declaration may be either affirmative or negative in form and effect. Such declaration has the effect of a final judgment or decree.”
In addition, R.C. 2721.03 provides that:
“Any person * * * whose rights, status, or other legal relations are affected by a constitutional provision [or] statute * * * may have determined any question of construction or validity arising under such * * * constitutional provision [or] * * * statute * * * and obtain a declaration of rights, status, or other legal relations thereunder. * * *” “Person,” as defined by R.C. 2721.01, includes a corporation.
We find that a declaratory judgment action encompasses the statutory question presented here. We are mindful of our previous decision in State, ex rel. Fenske, v. McGovern (1984), 11 Ohio St. 3d 129, 11 OBR 426, 464 N.E. 2d 525, wherein we held that the availability of declaratory judgment does not per se preclude mandamus relief. However, unlike Fenske, declaratory judgment in this case would provide a complete and therefore adequate remedy.
Accordingly, the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.